Citation Nr: 0121622	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-22 521A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocations of the left shoulder, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant had active service from April 1992 until June 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which continued the 20 percent rating for the 
recurrent dislocations of the appellant's left shoulder.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The appellant is right handed.

3.  The appellant has recurrent dislocations of the left 
shoulder.

4.  The appellant has a range of motion in his left shoulder 
of 90 degrees of forward flexion, 90 degrees of abduction, 
and 45 degrees of external and internal rotation. 


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 20 
percent for recurrent dislocation of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5104 and 
5107(b); 38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.13, 4.14, 4.21, 4.40, 4.41, 4.471, 
VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998), 62 Fed. Reg. 63604 (1997) 
(Precedent Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased evaluation for the appellant's left shoulder 
disability under Diagnostic Code 5202, or any other 
Diagnostic Code, is denied.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. §§ 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability includes the 
reports of VA medical treatment up, and until, 1999; the 
report of the May 1999 VA medical examination; and various 
statements submitted to the VA since the commencement of this 
claim.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

In April 1998, the RO granted service connection for 
recurrent dislocations of the left shoulder and assigned a 20 
percent rating under Diagnostic Code 5202.  The 20 percent 
rating under Diagnostic Code 5202 has remained in effect to 
the present.

The appellant's service medical records indicate that while 
on active duty he had recurrent dislocations of his left 
shoulder.  This disorder required two in-service surgeries 
that had nominal effect.  The appellant, to this date, still 
experiences recurrent dislocations.

An examination report, dated in September 2000, indicates 
that the appellant is right handed.  The examiner noted 
recurrent dislocations of the appellant's left shoulder.  The 
range of motion in the appellant's left shoulder was found to 
be 90 degrees of forward flexion, 90 degrees of abduction, 
and 45 degrees of external and internal rotation.  
Examination results revealed no ankylosis, edema, effusion, 
weakness, redness, heat, abnormal movement or guarding of 
movement.  X-ray results, from the same date, revealed 3 
metallic densities near the left shoulder injury.

The RO, in a September 2000 rating decision, continued the 
appellant's 20 percent rating.  Under Diagnostic Code 5250, 
for other impairment of the humerus, the following ratings 
apply for the minor side:  70 percent for loss of head of the 
humerus (flail shoulder); 50 percent for nonunion of the 
humerus (false flail joint); and 40 percent for fibrous union 
of the humerus.  This diagnostic code also provides that 
frequent dislocation of the humerus at the scapulohumeral 
joint on the minor side will be rated 20 percent with 
frequent episodes and guarding of all arm movements, or with 
infrequent episodes and guarding of movement only at shoulder 
level.  This diagnostic code also provides a 20 percent 
rating on the minor side for malunion of the humerus with 
moderate or marked deformity.

In this case, the veteran is right handed.  He has been 
assigned a 20 percent rating for his recurrent dislocation, 
which is the maximum rating under this diagnostic code for 
this disabling condition if it involves the minor side.  See 
also 38 C.F.R. § 4.69.

The Board has also considered whether a higher, or a separate 
compensable rating, is warranted for the disability at issue.  
Under 38 C.F.R. § 4.71a, disabilities of the shoulder and arm 
are rated under Diagnostic Codes 5200 through 5203.  The 
Board notes that several diagnostic codes pertaining to the 
shoulder are not applicable in this case.  Diagnostic Code 
5200 involves ankylosis of the scapulohumeral articulation, 
and Diagnostic Code 5203 involves impairment of the clavicle 
or scapula, neither of which is present in this case.  
Likewise, flail shoulder, false flail shoulder, or fibrous 
union of the humerus has not been documented.  Consequently, 
these provisions of Diagnostic Code 5202 would not apply to 
the veteran's disability.

The Board has considered whether Diagnostic Code 5201, which 
involves limitation of motion of the shoulder, would provide 
a higher or separate compensable rating.  On the minor side, 
a 30 percent rating is assigned for limitation of motion of 
the arm to 25 degrees from the side, and a 20 percent rating 
is assigned for motion limited midway between the side and 
shoulder level, or limited at the shoulder level.  

In this case, as guarding of movement is part of the basis of 
the rating under Diagnostic Code 5202, a separate compensable 
rating could not be assigned on the basis of limitation of 
motion of the arm.  See 38 C.F.R. § 4.14; cf. Esteban v. 
Brown, 6 Vet App 259 (1994) (when an appellant has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes).  
Limitation of motion approaching 25 degrees from the side, 
which would support the assignment of a higher rating under 
Diagnostic Code 5201, has not been contended nor 
demonstrated.  Consequently, a higher rating is not warranted 
under this diagnostic code.

As the appellant underwent surgery during service, the Board 
has also considered whether the surgical scars warrant 
separate compensable evaluations.  See Esteban, supra.  

Residual superficial scarring resulting from the injury must 
be poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration for a 10 percent rating.  
38 C.F.R. Part 4, § 4.117, Diagnostic Codes 7803, 7804.  
Scars, other than disfiguring facial scars, residuals of 
second or third degree burns, or scars that are poorly 
nourished, etc., are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7805.  

The record as a whole does not show that the post surgical 
scars are productive of functional impairment, nor otherwise 
disabling.  The claims file does not indicate that the 
appellant has ever complained of scarring residuals.  As the 
scars have not been shown to result in functional limitation 
of the left shoulder, a separate rating is not warranted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

An extraschedular evaluation is not warranted for the 
appellant's service-connected left shoulder disability at 
issue in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  38 
C.F.R. § 3.321(b)(1).  Significantly, the left shoulder 
disability has not required any post-service period of 
hospitalization and has not, in and of itself, markedly 
interfered with employment.  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the left shoulder disability than that 
commensurate with the respective assigned rating.  Therefore, 
the regular schedular standards, with the evaluation 
currently assigned, adequately compensates the appellant for 
any adverse industrial impact caused by his left shoulder 
disability.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a left shoulder disability have been 
properly developed and that no useful purpose would be served 
by remanding this case with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
left shoulder disability than those already of record would.  
Consequently, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  In this case, 
VA's duties with respect to the appellant's claim have been 
fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the appellant in this case.  Specifically, the appellant was 
advised of the VCAA and given notice as required, by a letter 
from the RO in April 2001.  Also, he was notified of the 
evidence necessary to establish a higher rating in the 
Statement of the Case (SOC).  The Board finds that the 
discussions in the rating decisions, the SOC and RO letters 
sent to the appellant informed the appellant of the 
information and evidence that would needed to substantiate a 
claim and complied with VA's notification requirements.  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.

Since the preponderance of the evidence is against allowance 
of the claim, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).



ORDER

An increased evaluation for the appellant's left shoulder 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

